Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00706-CV

                         IN THE INTEREST OF R.M.C., a Child

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00998
                    Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 27, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice